Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/22/2022.

Specification
3.	The disclosure is objected to because of the following informalities: 
In page 4, lines 1-2,                                 
                                    "
                                    k
                                
                            equation” should be --                                
                                    k
                                
                             equation-- and                                 
                                    "
                                    ε
                                
                            equation” should be --                                
                                    ε
                                
                             equation-- to correct a typo.
In page 6, line 9, “is                                
                                    
                                        
                                            n
                                        
                                        
                                            1
                                        
                                    
                                
                            ” should be --is                                 
                                    
                                        
                                            n
                                        
                                        
                                            1
                                        
                                    
                                
                            -- to correct a typo.
In page 10, lines 10 and 12, “                                
                                    
                                        
                                            P
                                        
                                        
                                            L
                                        
                                    
                                
                            of” should be --                                
                                    
                                        
                                            P
                                        
                                        
                                            L
                                        
                                    
                                
                             of-- to correct a typo.
In page11, line 6, “where                                
                                    a
                                
                            ” should be --where                                 
                                    a
                                
                            -- to correct a typo.
In page 16, line 1, “terminating the repeated step until the distance between the nodes is less than 4% of a pipeline detection length” seems to be a mistranslation from the foreign priority document.
In page 23, line 5, “                                
                                    
                                        
                                            P
                                        
                                        
                                            B
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            M
                                        
                                        
                                            B
                                        
                                    
                                
                             are the fluid pressure (Pa) and flow rate (kg·s-1) at                                 
                                    ∆
                                    x
                                
                             in front of the node” seems to be a typo of --                                
                                    
                                        
                                            P
                                        
                                        
                                            B
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            M
                                        
                                        
                                            B
                                        
                                    
                                
                             are the fluid pressure (Pa) and flow rate (kg·s-1) at                                 
                                    ∆
                                    x
                                
                             behind the node--.
In page 30, line 5, “Step S6” seems to be a typo of --Step B6--.
Appropriate correction is required.


Claim Objections
4.	Claims 1, 2, and 4-6 are objected to because of the following informalities:  
In claim 1, lines 1-2, “which is determining whether leakage occurs in a pipeline” should be --which is determining whether the leakage occurs in [[a]] the pipeline-- to avoid creating another antecedent basis.
In claim 1, lines 11-12, “a leakage control equation” should be --[[a]] the leakage control equation-- to avoid creating another antecedent basis.
In claim 1, lines 17-18, “an principle” should be --a principle-- to correct a typo.
In claim 1, line 19, “SQP” should be --Sequence Quadratic Programing (SQP)-- to properly define the acronym.
In claim 1, line 22, “the determined leakage parameters” should be --the obtained leakage parameters-- to be consistent with its antecedent basis.
In claim 1, line 26, “the monitoring point a” should be --the monitoring point [[a]]                                
                                    a
                                
                            -- to be consistent in the font type.
In claim 1, line 34, “the flow rate data” should be --the flow rate data of the monitoring point-- for better clarity (to distinguish with the “flow rate data” recited in line 9).
In claim 1, line 49, “the two monitoring points” should be --the two adjacent monitoring points-- for better clarity.
In claim 2, line 18, “the flow” should be --a flow-- to avoid the issue of lack of antecedent basis. 
In claim 2, line 19,                                 
                                    "
                                    k
                                
                            equation” should be --                                
                                    k
                                
                             equation-- to correct a typo.
In claim 2, line 20,                                 
                                    "
                                    ε
                                
                            equation” should be --                                
                                    ε
                                
                             equation-- to correct a typo.
In claim 2, line 21,                                 
                                    "
                                    
                                        
                                            x
                                        
                                        
                                            k
                                        
                                    
                                
                            ” need not be defined because it is not in the equations.
In claim 2, line 21, “                                
                                    u
                                
                             is a velocity vector” should be --                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                    
                                
                             is a velocity vector-- to correct a typo.
In claim 2, “                                
                                    t
                                
                            ” needs to be defined for equations (1) and (2) (e.g., where t represent time).
In claim 2, line 33, “standards” should be --the standards-- to avoid creating another antecedent basis.
In claim 2, line 35, “the standard” should be --the standards-- to avoid the issue of lack of antecedent basis.
In claim 2, line 37, “the change laws of the internal pressure and flow rate of the entire pipeline before and after the leakage” should be --[[the]] change laws of the internal pressure and flow rate of the entire pipeline before and after the leakage-- to avoid the issue of lack of antecedent basis. 
In claim 2, lines 43-44, “the pipeline experiments” should be --the  experiments-- to be consistent with its antecedent basis.
In claim 2, line 44, “changes laws” should be --the change[[s]] laws-- to be consistent with its antecedent basis.
In claim 4, line 3, “the non-linear equation” should be --the nonlinear equation-- to be consistent with its antecedent basis.
In claim 4, “                                
                                    t
                                
                            ” and “                                
                                    x
                                
                            ” need to be defined for equation (8)-(13) (e.g.,                                  
                                    t
                                
                             represents time and                                 
                                    x
                                
                             represents length). 
In claim 4, line 19, “the gas pipeline is flowing isothermally” should be --the gas in the pipeline is flowing isothermally-- to correct a typo.
In claim 4, line 33, “the gas leakage formula” should be --a gas leakage formula-- to avoid the issue of lack of antecedent basis.
 In claim 5, line 15, “the cross sectional area” should be --a cross sectional area-- to avoid the issue of lack of antecedent basis.
In claim 5, line 15, “the flow of the gas pipeline” should be --[[the]]a flow of the gas in the pipeline-- to avoid the issue of lack of antecedent basis.
In claim 6, line 3, “the SQP method” should be --the SQP algorithm-- to be consistent with its antecedent basis.
In claim 6, lines 3-4, “the flow rate limit range” should be --the flow constraint ranges-- to be consistent with its antecedent basis.
In claim 6, line 4, “the optimization steps of the algorithm are” should be --performing the algorithm optimization comprises-- to be consistent with its antecedent basis.
In claim 6, lines 6-7, “the experimental data” should be --experimental data-- to avoid the issue of lack of antecedent basis.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, it recites “each measurement point” in line 9. However, this is too broad without definite boundaries (e.g., all measurement points in the world?). For examination purpose, it is assumed to be --each of a plurality of measurement points--

	Further regarding claim 1, it recites “at both ends             
                ∆
                x
            
         of a monitoring point” in lines 14-15. However, it is unclear what             
                ∆
                x
            
         stands for. For examination purpose, the limitation is assumed to be --at both            
                 
                ∆
                x
            
        -distance ends of a monitoring point--. As a result, “the both ends             
                ∆
                x
            
        ” in line 26 is assumed to be --the both ends--.

	Further regarding claim 1, it recites “the calculated value and the measured value of the pressure” in lines 22-23. There are no antecedent basis for the limitations. For examination purpose,  it is assumed to be --[[the]]a calculated value and [[the]]a measured value of [[the]] pressure--.

	Further regarding claim 1, it recites “the data according to the leakage control equation in S3” in line 30. It is unclear what “the data” stands for. For examination purpose, it is assumed to be --[[the]] data according to the leakage control equation in S3--.

	Further regarding claim 1, it recites “because the location method based on an inverse-transient method is mainly to determine whether the monitoring point is leaking, a location accuracy is closely related to a set number of monitoring points, but a location formula of a conventional method is not given, thus” in lines 43-45. This is an explanatory description, making it unclear what limitations are intended. For examination purpose,  the above indicated content at issue is disregarded (i.e., deleted).

	Further regarding claim 1, it recites “equidistantly arranging a plurality of measuring nodes between the two monitoring points; substituting the measured data and calculated data into the objective function, repeating S5, and terminating repeated step until a distance between the nodes is less than 4% of a pipeline detection length” in lines 49-51. 
	First, There is no antecedent basis for the limitation “the measured data and calculated data.”
	Second, it appears that the terminating will continue until a distance between the nodes is less than 4%, which makes it unclear when the repeating is actually terminated. 
	Third, “until a distance between the nodes is less than 4% of a pipeline detection length” is not a definite limitation or condition, because a plurality of measuring nodes are equidistantly arranged in the beginning of step S6.2. Therefore, a distance between any two nodes is fixed. That is, some distances may be larger than 4%, and some may be less than 4% of the pipeline detection length. It is unclear when the “until” condition will be met.
	For examination purpose, it is assumed to be
--equidistantly arranging a plurality of measuring nodes between the two adjacent monitoring points; substituting [[the]] measured data and calculated data of a node of the plurality of measuring nodes as the monitoring point into the objective function[[,]]; and repeating S5 and the equidistantly arranging and the substituting steps of S6.2 for a next plurality of measuring nodes between two previously arranged adjacent nodestwo adjacent nodes is less than 4% of a pipeline detection length, or until a leakage area of a node is found to be non-zero at an end of a minimization in S5--.

	Claim 2 contains the trademark/trade name “AnsysIcem” and “Fluent software”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe products and, accordingly, the identification/description is indefinite. For examination purpose, they are assumed to be --a modeling software-- and --a fluid simulation software-- respectively.

	Further regarding claim 2, it recites “which specifically comprises the following step” in line 10. It is unclear the term “which” stands for. For examination purpose, it is assumed to be --wherein the method for determining an occurrence of leakage of the pipeline through characteristic law analysis based on numerical simulation of pipeline leakage in step S1 specifically comprises the following steps--.

	Regarding claim 5, it recites “taking a minimum value of the difference between the calculated value and the measured value of the pressure at the monitoring point as the control target to define the objective function and determine a constraint range of a decision variable in step S4” in lines 3-5. There is no such step to “determine a constraint range of a decision variable” in S4. For examination purpose, it is assumed to be --taking a minimum value of the difference between the calculated value and the measured value of the pressure at the monitoring point as the control target to define the objective function

	Further regarding claim 5, it recites “minimizing the objective function             
                E
            
         to zero” in line 10. It is unclear whether to minimize function             
                E
            
         or to set             
                E
            
         to zero, because minimizing does not necessarily result in zero. For examination purpose, it is assumed to be --minimizing the objective function             
                E
            
        

	Regarding claim 6, it recites “M file” in lines 6 and 8 respectively. It is not clear what the “M file” stands for. For examination purpose, “an M file” is assumed be --a file--.

	Further regarding claim 6, it recites “the nonlinear constraint Ax[Symbol font/0xA3]b or Aeq[Symbol font/0xB7]X=Beq” in lines 6-7. The variables in the nonlinear constraint Ax[Symbol font/0xA3]b or Aeq[Symbol font/0xB7]X=Beq need to be defined. For examination purpose, “defining the nonlinear constraint Ax[Symbol font/0xA3]b or Aeq[Symbol font/0xB7]X=Beq” is assumed to be --defining [[the]]a nonlinear constraint
	
Further regarding claim 6, it contains the trademark/trade name “fmincon” in line 13. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe software function in a product and, accordingly, the identification/description is indefinite. For examination purpose, “establishing a main program, wherein a function of a nonlinear programming solution is fmincon, and running the solution” is assumed to be --establishing a main programcomprising a function of a nonlinear programming solution

	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Notes
6.	Claim 1 distinguishes over the closest prior art of record because the closest prior art of record fails to teach the features beginning from “step S3: establishing a pipeline leakage control equation, which is establishing a leakage” to the end of the claim, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that HAO et al. (CN 109033591 A) teaches an urban non-metal pipeline leakage locating method, involving using numerical simulation to determine pressure and flow rate change rules under leakage and non-leakage states; conducting pipeline leakage experiment under leakage and non-leakage states to obtain pressure and flow rate change rules for a plurality of measuring points; establishing a non-metal pipeline leakage state of reverse transient model based on the obtained pressure and flow rate change rules; obtaining objective function parameters based on global and local algorithms and verifying measuring head pressure calculated by an inverse transient analysis; and repeatedly calculating a node head value by minimizing an objective function value until a distance between nodes is less than 4% of a pipeline detection length. However, HAO et al. does not teach particularly: determining whether leakage occurs based on the numeric simulation; establishing a leakage control equation of a non-metallic pipeline gas leakage state by using a nonlinear equation solved based on continuity and motion equations of a gas and a leakage amount equation of a leakage hole by using the SQP algorithm; determining an objective function to obtain an effective leakage area, so as to determine a leakage situation of the monitoring point; and repeatedly searching for a node whose effective area is non-zero so as to determine a leakage node.
	LI et al. (CN 107590336 A) teaches a method of simulating a gas pipeline leakage influence to internal flow numerical value, involving a continuity equation and a motion equation.
	YANG et al. (CN 109210387 A) teaches a method of detecting and locating leakage based on a mathematical model of gas pipeline leakage, involving motion and continuity equations.
	LI et al. (CN 101761780 A) teaches a method of gas pipeline leakage detecting and positioning based on a transient model, involving an equation of continuity, an equation of motion, an equation of energy, and equation of gaseous state of fluid flow; comparing calculated value of the model with real measured value of pipe ends, and considering leakage in the case of a differnce between the real measured value and the calculated value being in excess of a certain range.
	The above references singly or in combination fail to teach or suggest the above indicated features as claimed.

Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yang et al. (“Research on Leakage Detection and Analysis of Leakage Point in the Gas Pipeline System” Open Journal of Safety Science and Technology, 2011, 1, 94-100) discusses a leakage detection model based on the three conservation laws in hydromechanics and the state equation, which includes transient simulation model and volume balance model. Dynamic parameters involved in the model such as pressure, flow and temperature can be acquired through SCADA (Supervisory Control and Data Acquisition) system.
	Ling et al. (“A New Method for Leak Detection in Gas Pipelines” 2015 Society of Petroleum Engineers) teaches single and multiple rate test methods to detect leaks in a gas pipeline. By conducting multiple rate tests, the location and size of leaks can be detected.
	Soares et al. (“Leak detection by inverse transient analysis in an experimental PVC pipe system” Journal of Hydroinformatics, 13.2, 2011) teaches a method of detecting a leakage in water distribution networks, involving association of hydraulic transient analysis with an optimization model, through inverse transient analysis (ITA) to detecting and locate a leak in an experimental facility containing PVC pipes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857